Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 7/8/20, is continuation in part of PCT/US2019/012749, filed 01/08/2019.  PCT/US2019/012749 claims priority from Provisional Application 62614757, filed 01/08/2018; and priority from Provisional Application 62716546, filed 08/09/2018. 

Status of Claims and Response to Restriction
Claims 1-24 are pending as of the reply filed on 7/1/22. Applicant's election with traverse of invention II, claims 1-9 and 23-24; the compound ciclopirox (claims 1-4, 9, & 23-24); and retinal degeneration (claims 1-2, 5-9, & 23) as the species in the reply filed on 7/1/22 is acknowledged.  The traversal is on the ground(s) that all of the claims can be searched and examined without serious burden, therefore, in accordance with MPEP 803, all of the claims must be examined.  This is not found persuasive because as discussed in the restriction requirement mailed on 1/3/22, undue search and examination burden would exist in the absence of restriction. The product of invention I has utility outside that of the methods of inventions II and III; furthermore, the methods of inventions II and III are drawn to different processes, with non-overlapping process steps. Additionally, the inventions are categorized in distinct CPC classes/subclasses. The species of compounds and diseases to be treated are also highly diverse and possess distinct, non-overlapping characteristics. For instance, compounds of formula (1) are completely distinct from those of formula (2), having no shared structural similarity. Even among species of formula (2) wide structural diversity is present, as one of X or Y is N and the other CR; compounds having X=N and Y=CR would be categorized in a different CPC class/subclass from compounds having X=CR and Y=N. The diseases treated by treating, ameliorating, or minimizing cell death, or promoting cell viability vary significantly with regards to patient populations, symptoms, etiologies, and treatment options; for example, age-related macular degeneration has different symptoms and risk factors compared to Fuch’s endothelial corneal dystrophy. 
The requirement is still deemed proper and is therefore made FINAL.
The elected invention and both species are included in claims 1-2, 9, and 23. 
Claims 3-8, 10-22, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/1/22.
Claims 1-2, 9, and 23 were examined with regards to the elected species and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "The method of claim 1, wherein in (c) at least one applies", wherein the composition comprises a thickening agent.  However, the inclusion of a thickening agent is absent from (c) of claim 1. There is insufficient antecedent basis for this limitation in the claim.
To overcome this rejection, it is suggested “further” be added before “comprises a thickening agent”.


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 9, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sears et. al., WO 2009035534 A2 (publ. 3/19/2009, cited in the IDS), in view of Marsh et. al., US 8158609 B1 (patented 4/17/2012). 
The claims are drawn to a method of treating or ameliorating retinal degeneration in a subject comprising administering to the subject a pharmaceutical composition comprising an effective amount of ciclopirox or a salt or solvate thereof, and at least one compound selected from hydroxypropyl alpha cyclodextrin and hydroxypropyl beta cyclodextrin.
Sears teaches treatment of ischemic eye disease by administering to the subject with an ischemic eye disease an effective amount of a compound that induces HIF activity (title & abstract; p. 4, lines 1-7). Sears teaches the method results in induction of HIF activity, and is useful for treating ischemic eye diseases such as age related macular degeneration (p. 4, lines 1-14). Age-related macular degeneration (ARMD) is taught as the leading cause of blindness in the US, and is categorized as wet or dry ARMD; all ARMD initially develops as dry ARMD, with the wet form developing in later disease stages (p. 3, lines 9-15). ARMD causes degeneration of retinal pigment epithelium, degeneration of the outer retinal layers and/or macula, resulting in vision loss (p. 3, lines 15-24). No effective treatments exist for dry ARMD, and neither form of ARMD can be cured (p. 3, lines 15-24). Sears teaches a specific embodiment of treating ARMD comprising administering an effective amount of a compound selected from Formulas I-XXIX (p. 5, lines 3-9). Sears additionally teaches compounds of Formulas I-XXIX induced HIF activity, and are shown in Table 1; ciclopirox, as the olamine salt, is taught as a compound of Formula XVIII (p. 11, lines 6-7; pp. 23-26, with emphasis on p. 26). Sears teaches administering a compound that induces HIF activity in the form of a composition and optionally a pharmaceutical carrier (p. 15, lines 28-30). Sears teaches an embodiment wherein the composition is an ophthalmic formulation for ocular administration, and can further comprise a thickening agent; the desired pH range of the ophthalmic composition is taught to range between 4-8 (p. 16, line 21-p. 17, line 5). 
Sears doesn’t teach or suggest hydroxypropyl alpha cyclodextrin or hydroxypropyl beta cyclodextrin.
Marsh teaches therapeutically effective amounts of monomeric or polymeric cyclodextrin for treating disorders involving drusen accumulation, such as dry age-related macular degeneration (ARMD) (title & abstract; col. 1, lines 10-14). Marsh teaches early stages of macular degeneration are typically treated with combinations of anti-inflammatory or anti-inflammatory agents, however, these agents have not demonstrated efficacy, and no approved treatments are available for advanced dry ARMD (col. 1, lines 44-57). Marsh teaches cyclodextrins have been known to be excellent solubility enhancing agents, and have been increasingly used in pharmaceutical formulations, in low concentrations, as solubilizing or penetration agents (col. 2, lines 18-45). Marsh teaches compositions comprising effective amounts of monomeric or polymeric cyclodextrin for treating dry ARMD overcomes drawbacks of prior therapies (col. 3, lines 21-30). Marsh teaches administration of a composition comprising at least one monomeric or polymeric cyclodextrin can inhibit or prevent vision loss associated with dry ARMD (col. 4, lines 20-28). Hydroxypropyl beta-cyclodextrin is exemplified as a cyclodextrin compound (col. 3, lines 34-45; col. 8, claims 1 & 4). Marsh teaches the cyclodextrin compound in ophthalmic formulations for delivery to the eye, with a pH range of 4-8 taught for these formulations (col. 6, lines 7-9, and lines 31-33). Marsh further teaches the compositions can also comprise an additional active agent, such as a drug for treating ARMD (col. 4, line 54-col. 5, line 12). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have treated a disease of retinal degeneration, ARMD, comprising administering to a subject in need thereof an effective amount of a composition comprising ciclopirox and hydroxypropyl beta-cyclodextrin, because both of these compounds are taught by the prior art to have a common utility, for treating ARMD, in particular dry ARMD. As discussed previously, Sears teaches compounds that induce HIF, with ciclopirox taught as such as compound, in ophthalmic compositions for administration for treating dry ARMD, while Marsh teaches ophthalmic compositions comprising a cyclodextrin, with hydroxypropyl beta-cyclodextrin exemplified, for delivery to the eye for treating dry ARMD. As both compositions are taught to treat ARMD, and Marsh further teaches compositions comprising a cyclodextrin can comprise additional actives for treating ARMD, one of ordinary skill in the art would have been motivated to have combined the compositions taught by Sears and Marsh, and have delivered this composition to the eye of a subject in need of treatment for ARMD, with a reasonable expectation of success. See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 

Information Disclosure Statement
The IDS filed on 7/5/22 has been considered. 


Conclusion
Claims 1-2, 9, and 23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627